Exhibit 10.14

 

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

This ASSIGNMENT AND ASSUMPTION AGREEMENT (“Assignment and Assumption”) is
effective as of this 31st day of December, 2006, by and between NEWKIRK REALTY
TRUST, INC., a Maryland corporation (“Assignor”), and LEXINGTON CORPORATE
PROPERTIES TRUST, a Maryland real estate investment trust (“Assignee”). This
Assignment and Assumption effects the assignment to and assumption by Assignee
of Assignor’s rights and obligations under the Registration Rights Agreement
entered into as of November 7, 2005 (the “Agreement”) between Assignor and
WINTHROP REALTY TRUST (formerly First Union Real Estate Equity and Mortgage
Investments), an Ohio business trust (“Winthrop”).

NOW, THEREFORE, in consideration of Section 7.18 of the Agreement and Plan of
Merger, dated as of July 23, 2006 (the “Merger Agreement”), between Assignee and
Assignor, the parties hereto agree as follows:

1.     All capitalized terms used and not otherwise defined herein shall have
such meanings ascribed to such terms in the Agreement.

2.     From and after the Effective Time, (i) the Assignor hereby sells,
transfers, assigns, conveys, sets over and confirms all of its right, title and
interest under the Agreement to Assignee and (ii) Assignee hereby assumes all
obligations and liabilities of the Assignor thereunder. Without limiting the
foregoing, by executing this Assignment and Assumption, Assignee shall become a
counterparty to the Agreement in the place of the Assignor.

3.     Winthrop hereby confirms and consents to the assignment of all of the
Assignor’s obligations under the Agreement to Assignee and the assumption by
Assignee of all of the Assignor’s duties, obligations and liabilities
thereunder.

4.     Assignor and Winthrop hereby represent to Assignee that as of the date
hereof (i) all obligations of each of Assignor and Winthrop under the Agreement
have been satisfied and (ii) neither of such parties is in default under the
Agreement.

5.     This Assignment and Assumption shall be governed by, and construed in
accordance with, the internal laws of the State of New York.

6.     This Assignment and Assumption may be executed and delivered (including
by facsimile transmission) in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original but all of which taken together shall constitute one
and the same instrument.

 

[Signature Page Follows]

 

 



 

--------------------------------------------------------------------------------

 

                IN WITNESS WHEREOF, the parties have caused this Assignment and
Assumption to be executed as of the date first written above.

 

 

NEWKIRK REALTY TRUST, INC.

 

 

 

By:  /s/ Peter Braverman

 

Name: Peter Braverman

 

Title: President

 

 

WINTHROP REALTY TRUST

 

 

By:  /s/ Peter Braverman

Name: Peter Braverman
Title: President

 

LEXINGTON CORPORATE PROPERTIES TRUST

 

By:  /s/ T. Wilson Eglin
Name: T. Wilson Eglin
Title: Chief Executive Officer

 

 

 

 

Assignment and Assumption (Winthrop)

 

 